IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROBERT A. HALL, ADMINISTRATOR OF        : No. 554 WAL 2014
THE ESTATE OF DAVID JONATHAN            :
HALL AND THE ESTATE OF DAVID            :
JONATHAN HALL,                          : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                  Respondents           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
21ST CENTURY PREFERRED                  :
INSURANCE COMPANY,                      :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.